Citation Nr: 1229082	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, claimed as secondary to service-connected right ankle arthritis.

2.  Entitlement to service connection a right leg disorder, claimed as secondary to service-connected right ankle arthritis.

3.  Entitlement to service connection for a right foot disorder, claimed as secondary to service-connected right ankle arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The appeal is remanded to the RO.  


REMAND

In June 2009, the Veteran appeared at a hearing to present testimony on the issues on appeal before a Veterans Law Judge who is no longer employed by the Board.  The hearing transcript has been associated with the Veteran's claims file.  When a Veterans Law Judge who has conducted a hearing is no longer available to adjudicate the claim, the Veteran has a right to provide testimony at another Board hearing.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.707 (2011).

In a July 2012 letter, the Board informed the Veteran that the Veterans Law Judge who presided at the June 2009 hearing was no longer employed with the Board, and thus, he had the option to testify before another Veterans Law Judge who would decide his case.  Later that month, the Veteran indicated that he desired a new Travel Board hearing.  As the Veteran has a right to such hearing, but one has not been afforded him as of yet, the Veteran must be scheduled for the requested hearing.  38 C.F.R. § 20.704.  

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Board hearing in accordance with applicable procedures as established by 38 C.F.R. § 20.704.  The RO must notify the Veteran of the date, time and place of such a hearing by letter mailed to his current address of record.  All correspondence pertaining to this matter must be associated with the claims file.  If the Veteran no longer desires a hearing before the Board in this matter, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


